Citation Nr: 1749348	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an increased rating in excess of 0 percent (noncompensable) for a right knee scar.

2.  Entitlement to an increased rating in excess of 20 percent for right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to December 1975 in the U.S. Navy as a boiler technician. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Board remanded the matter in June 2015 and the matter returns to the Board. The issue of an increased rating for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has two scars measured 1.2 inches square (8 CM square) in total area and are superficial, linear, and neither painful nor unstable.


CONCLUSION OF LAW

The criteria for a rate in excess of a noncompensable disability rating are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

The prior Board decision remanded for a new examination regarding the Veteran's scars.  The examination was completed and is discussed below.  For these reasons, the Board's prior remand instructions for the scar disability have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The issue of compliance with the prior remand's instructions for the claim for the right knee is addressed in the Remand section. 

Duties to Notify and Assist

The Veteran and his representative have not raised any other argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Increased Rating

The Veteran has two scars on his right knee, rated as noncompensable under Diagnostic Code 7805.  In February 2013, the Veteran submitted a claim alleging that his right knee and, by extension, the right knee scar were worse than rated.  At the time the claim was filed, the scar was a surgical scar due to a meniscectomy.

The Veteran's scar has been rated throughout the appeal period under Diagnostic Code 7805 (scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804).  Diagnostic Code 7805 states to "[e]valuate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  

The Veteran has scars of the right knee and, therefore, Diagnostic Code 7800 for scars of the head, face, or neck, is not applicable.  Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that are deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings then outlined above are not relevant to the discussion below.

The rating decision on appeal continued a 0 percent (noncompensable) disability rating for a scar from February 1991 (when the underlying right knee disability was granted).  

In April 2013, the Veteran had a VA contractor examination.  The Veteran had a scar, located on right lower extremity, measured at .3 in (2.2 cm), superficial, and linear, neither painful nor unstable.  The scar was 11 by .2 cm.  There were no other findings related to the scar.

The Veteran had a right knee replacement in October 2013 and, as a result, the Board remanded for a new examination in June 2015.

A December 2015 VA examination found two scars, with scar one located arthroplasty knee and right knee surgery scar.  Both measured 20 by .2 cm square or .6 in (4 cm) square each.  Total area for both would be 1.2 inches square or 8 cm square.  The examiner noted that the scar had changed and was a progression of the prior diagnosis.  The examiner noted the scars are less than 39 cm square (6 square inches).

Given the above examinations, the Board finds that a compensable rating under Diagnostic Code 7801 or 7802 is not warranted, as the scars do not meet the area specifications for a 10 percent rating.  As noted above, the scars are not shown to be unstable or painful.  Accordingly, a compensable rating under Diagnostic Code 7804 is not warranted.

The evidence shows that the scars do not cause any other disabling effects or limitations of function that may be rated under any diagnostic codes.  There is no other evidence of record that indicated that the Veteran's scars resulted in any disabling effects.  Overall, the evidence indicated that the Veteran's scars did not result in any disabling effects and accordingly a compensable disability rating is not warranted under Diagnostic Code 7805.  The area is not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.

The Board finds that a compensable rating is not warranted at any time during the period of the appeal.  The medical evidence of record shows that the scars measured .6 inches each and were superficial, and linear, neither painful nor unstable.  Higher schedular ratings are not available because the scars are not painful or unstable, involves an area of less than 39 cm square (6 square inches), nor do the scars limit function of the knee.  The Board notes that the Veteran is separately rated for the knee degenerative joint disease of the right knee at 20 percent and that this rating is not on appeal.  There is no other evidence to consider, the benefit of the doubt is against a claim for an increased rating, and the Board must deny the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).


ORDER

An increased rating in excess of 0 percent (noncompensable) for a right knee scars is denied.


REMAND

In the prior remand, the Board found that an examination was warranted, as the last examination occurred prior to surgery for right knee replacement.  While an examination occurred, the AOJ never issued a SOC with respects to the Veteran's claim for an increased rating  for the right knee.  The AOJ must issue an SOC for these claims, as instructed.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint.  This will need to be done in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and pertinent VA treatment records and associate any records received with the electronic claims file.

2.  Schedule the Veteran for a VA examination for his right knee.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Request that the examiner provide an assessment of the severity of the right knee that includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing of the right knee and the opposite joint.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  If flare-ups are noted, the examiner should likewise note any additional functional limitation.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.   Readjudicate the claims.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


